El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
El apelante Joaquín Díaz fné acusado de infringir la ley de pesas y medidas del año 1917, porque por medio de nn agente vendía bollos de pan con rótulos de que pesaban 225 gramos, cuando pesados doce de dichos bollos, que debían tener un peso de 2,700 gramos resultó que sólo tenían 2,450 gramos y que rebajados 10 gramos que la' ley concede por defecto, que son 120 gramos, aún defraudaba al público en 130 gramos. También se alegó que vendía los bollos a doce centavos. Declarado culpable y sentenciado a pagar 'una multa interpuso este recurso de apelación.
En el juicio resultó comprobado que los bollos de pan ' pesaban las cantidades que se expresan en la acusación y la cantidad en ellos fijada como peso, pero sostiene el apelante que la sentencia debe ser revocada porque probó que el pan disminuye de peso en el horno y que a pesar de aumentar el peso antes de entrar en el horno para contrarrestar tal merma, se hace difícil obtener el peso requerido por la ley y además, que a las doce horas de salir el pan del horno, y el pan objeto de la denuncia las tenía, ha disminuido su peso y más aún veinte y cuatro horas después.
Sea esto como quiera, lo cierto es que el pan del apelante .no tenía el peso que marcaba sus rótulos cuando estaba a la venta, infringiendo así la sección 2a. de la ley citada en la acusación según la cual todo pan que se venda u ofrezca en venta,, que sea mayor o menor de una libra, o sea 453 gramos, deberá llevar un rótulo claro con el peso correcto. Hemos de suponer que cuando el Jefe del Negociado de Pesas y Me-didas en cumplimiento de la facultad que le concede la ley lijó el tipo de tolerancia por defecto en el peso, tuvo en cuenta la merma que se sufre por horno y otras circunstancias pol-lo que debemos considerar como ilegal cualquier defecto en el peso del rotulado que exceda de ese tipo.
*281La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.